Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
*600Petitioner, a prison inmate, was found guilty of drug use after two tests performed on a single sample of his urine tested positive for cannabinoids. In our view, the misbehavior report and the testimony from the SYVA technical representative refuting petitioner’s claim that his authorized medication produced a false positive result constitute substantial evidence supporting the charge of drug use (see, Matter of Bacchi v Lacy, 267 AD2d 524; Matter of Miller v Goord, 262 AD2d 906). Furthermore, the chain of custody was sufficiently documented and a proper foundation was laid for the reliance on the positive test results.
We also reject petitioner’s contention that he was denied his right to call witnesses. The record reveals that petitioner waived his right to call any witnesses by failing to request their testimony at the hearing (see, Matter of Benton v Couture, 269 AD2d 642). We have examined petitioner’s remaining arguments, including his claim of Hearing Officer bias, his challenge to the adequacy of his employee assistance and his contention that he was denied documentary evidence, and, to the extent that they have been preserved for appellate review, find them to be without merit.
Cardona, P. J., Crew III, Peters, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.